Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 1 of 14




           Exhibit UU
                 Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 2 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

CORONAVIRUS                                                                                                                                 Copyright © 2021
                                                                                                                                            The Authors, some
Antibodies elicited by mRNA-1273 vaccination bind                                                                                           rights reserved;
                                                                                                                                            exclusive licensee
more broadly to the receptor binding domain than do                                                                                         American Association
                                                                                                                                            for the Advancement
those from SARS-CoV-2 infection                                                                                                             of Science. No claim to
                                                                                                                                            original U.S. Government
                                                                                                                                            Works. Distributed
Allison J. Greaney1,2, Andrea N. Loes1,3, Lauren E. Gentles1,4, Katharine H.D. Crawford1,2,                                                 under a Creative
Tyler N. Starr1,3, Keara D. Malone1, Helen Y. Chu5, Jesse D. Bloom1,3*                                                                      Commons Attribution
                                                                                                                                            License 4.0 (CC BY).
The emergence of severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) variants with mutations in key
antibody epitopes has raised concerns that antigenic evolution could erode adaptive immunity elicited by prior
infection or vaccination. The susceptibility of immunity to viral evolution is shaped in part by the breadth of epi-
topes targeted by antibodies elicited by vaccination or natural infection. To investigate how human antibody re-
sponses to vaccines are influenced by viral mutations, we used deep mutational scanning to compare the specificity
of polyclonal antibodies elicited by either two doses of the mRNA-1273 COVID-19 vaccine or natural infection with
SARS-CoV-2. The neutralizing activity of vaccine-elicited antibodies was more targeted to the receptor-binding
domain (RBD) of the SARS-CoV-2 spike protein compared to antibodies elicited by natural infection. However,
within the RBD, binding of vaccine-elicited antibodies was more broadly distributed across epitopes compared to
infection-elicited antibodies. This greater binding breadth means that single RBD mutations have less impact on
neutralization by vaccine sera compared to convalescent sera. Therefore, antibody immunity acquired by natural
infection or different modes of vaccination may have a differing susceptibility to erosion by SARS-CoV-2 evolution.


INTRODUCTION                                                                               To address this question, we used a combination of serological as-
Mitigation of the coronavirus disease 2019 (COVID-19) pandemic                         says and deep mutational scanning to map the specificity of the hu-
will depend on population immunity acquired via infection with or                      man polyclonal antibody response after two doses of the mRNA-1273
vaccination against severe acute respiratory syndrome coronavirus                      vaccine. The vaccine elicited neutralizing activity that is even more




                                                                                                                                                                       Downloaded from https://www.science.org on September 22, 2021
2 (SARS-CoV-2). Unfortunately, humans are repeatedly reinfected                        targeted to the spike receptor-binding domain (RBD) than infection-​
with the endemic “common-cold” coronaviruses (1), at least in part                     elicited immunity. However, within the RBD, binding by vaccine-elicited
because these viruses evolve to escape neutralizing antibody immu-                     antibodies was often less affected by single mutations. As a result, com-
nity elicited by prior infection (2). SARS-CoV-2 is already under-                     mon RBD mutations sometimes eliminated less of the neutralizing ac-
going similar antigenic evolution, with the recent emergence of new                    tivity of mRNA-1273 vaccine sera than convalescent sera, and vaccine
viral lineages with reduced neutralization by antibodies elicited by                   sera retained substantial RBD-directed neutralization even in the pres-
infection and vaccination (3–8). Preliminary results suggest that                      ence of mutations to three major RBD neutralizing epitopes.
immunity still provides substantial protection against infection and
severe disease (9, 10) caused by these new viral lineages; however, if
SARS-CoV-2 is similar to other human coronaviruses, then, at min-                      RESULTS
imum, the protection against reinfection will eventually be eroded                     The neutralizing activity of mRNA-1273 vaccine–elicited
by viral evolution.                                                                    antibodies is more RBD-targeted than that of
    However, unlike other human coronaviruses, a large fraction of                     infection-elicited antibodies
the population is acquiring SARS-CoV-2 immunity from vaccination                       We studied sera from adults (ages 18 to 55 years) who received two
rather than infection. The first two vaccines approved for emergen-                    doses of the Moderna mRNA-1273 vaccine in phase 1 clinical trials
cy use in the United States were Moderna’s mRNA-1273 and Pfizer/                       (12). The majority of our study focused on 14 individuals who re-
BioNTech’s BNT162b2. Both mRNA vaccines encode the full SARS-​                         ceived the 250-g dose, although we validated key conclusions with
CoV-2 spike ectodomain with a transmembrane anchor and stabi-                          a smaller subset of eight trial participants who received the 100-g
lizing S-2P mutations (11). It is possible that these vaccines could                   dose. The sera were collected at 36 and 119 days after the first vac-
elicit antibodies with distinct specificities compared to natural in-                  cine dose, corresponding to 7 and 90 days after the second dose. It was
fection due to variation in the spike (such as the S-2P mutations) or                  previously shown that these individuals had high amounts of bind-
divergent immune responses to a two-dose mRNA vaccine versus                           ing and neutralizing antibodies against SARS-CoV-2, with neutralizing
infection. If the specificities differ, this could influence the impact                antibody titers within the upper quartile of sera from SARS-CoV-2
of viral evolution on SARS-CoV-2 immunity.                                             convalescent individuals (12). Throughout, we compared vaccine
                                                                                       sera to convalescent plasma or serum samples from two indepen-
1
 Basic Sciences Division and Computational Biology Program, Fred Hutchinson Cancer
                                                                                       dent cohorts (13, 14). The convalescent plasma samples were char-
Research Center, Seattle, WA 98109, USA. 2Department of Genome Sciences & Med-         acterized in earlier studies (13–16) and grouped into an early time
ical Scientist Training Program, University of Washington, Seattle, WA 98195, USA.     point of 15 to 60 days after symptom onset and a late time point of
3
 Howard Hughes Medical Institute, Chevy Chase, MD 20815, USA. 4Department of           100 to 150 days after symptom onset.
Microbiology, University of Washington, Seattle, WA 98195, USA. 5Division of Allergy
and Infectious Diseases, University of Washington, Seattle, WA 98195, USA.                The majority of the neutralizing activity of convalescent sera and
*Corresponding author. Email: jbloom@fredhutch.org                                     plasma is due to RBD-binding antibodies (15, 17, 18). To determine

Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)   30 June 2021                                                                                        1 of 12
                                                               Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 3 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

whether neutralization by vaccine sera is similarly RBD-targeted,                                                                                                                     of non–​RBD-​binding antibodies to viral neutralization (6, 20, 21).
we depleted RBD-binding antibodies from the day 36 and 119 sera                                                                                                                       Nonetheless, because the same assay was used for vaccine and con-
isolated from 14 individuals who received the 250-g dose of the                                                                                                                      valescent samples, we conclude that the neutralizing activity of the
mRNA-1273 vaccine. We then measured serum immunoglobulin G                                                                                                                            antibody response elicited by the mRNA-1273 vaccine is more tar-
(IgG) binding to the RBD and full spike ectodomain before and after                                                                                                                   geted to the RBD than for infection-elicited antibodies.
depletion. As expected, depletion removed all RBD-binding anti-
bodies (Fig. 1A and fig. S1, A and B). However, depleting RBD-binding                             Complete mapping of RBD mutations that reduce binding
antibodies only moderately decreased spike-binding activity in                                    by vaccine-elicited sera at 119 days after vaccination reveals
either vaccine sera or convalescent plasma (Fig. 1B and fig. S1B), con-                           broad binding specificity across multiple RBD epitopes
sistent with studies showing that a minority of spike-binding vaccine-​                           We used deep mutational scanning (15, 22) to map all mutations to
elicited B cells target the RBD (5, 19).                                                          yeast-displayed RBD that reduced vaccine serum antibody binding.
    To determine the contribution of RBD-binding antibodies to neu-                               Our experiments used duplicate libraries containing 3804 of the
tralization, we measured the neutralizing activity of vaccine sera be-                            3819 possible single amino acid mutations to the RBD of the Wuhan-​
fore and after depleting RBD-binding antibodies using spike-pseudotyped                           Hu-1 strain of SARS-CoV-2, 2034 of which are tolerated for proper
lentiviral particles. For samples isolated from 13 of 14 vaccinated                               protein folding and at least modest ACE2 binding (23). We incubated
individuals, greater than 90% of the neutralizing activity at both time                           the yeast-displayed libraries with each serum and used fluorescence-​
points was dependent on RBD-binding antibodies (Fig. 1, C and D,                                  activated cell sorting (FACS) to enrich for the 3 to 5% of cells express-
and data file S1). For 17 of 28 vaccine sera, depletion of RBD-binding                            ing RBD mutants with the lowest amount of serum binding (figs. S2
antibodies reduced the neutralization titer (reciprocal IC50) from                                and S3 and table S1). The degree to which mutations reduce serum
>1000 to <25 (Fig. 1, C and D, and fig. S1, C and D). The percentage                              binding varies across samples, so the FACS gates were set separately
of neutralizing activity due to RBD-binding antibodies was higher                                 for each sample. We used deep sequencing to quantify the “escape
for vaccine sera than for convalescent plasma samples collected be-                               fraction” for each of the 2034 tolerated RBD mutations against each
tween days 15 and 60 (P = 1.0 × 10−6; Fig. 1, C and D) (15). These assays                         serum by determining the frequency of each mutant in the serum-​
were performed in 293T cells overexpressing human angiotensin-​                                   escape bin versus the original unsorted population. These escape
converting enzyme 2 (ACE2), which may underestimate contributions                                 fractions range from 0 (no cells with the mutation in the serum-​
                                                                                                                                escape bin) to 1 (all cells with the muta-
                                                                                                                                tion in the serum-escape bin) (data file
A                                        B                                            C                                         S2). Correlations between escape frac-




                                                                                                                                                                                                                                                              Downloaded from https://www.science.org on September 22, 2021
          Vaccine     Convalescent                     Vaccine Convalescent                           Vaccine Convalescent
                                                                                                                                tions measured for independent biolog-
   12
                                                                                          1 × 104                               ical replicate libraries are shown in fig. S4.
                                                                                                                                                                                                             Days 30 to 60
                                                                                                                                      Days 30 to 60
                                                                         Days 30 to 60




                                             10
                                                                                                                                We represent the escape maps as logo plots,
                                                                                           Spike binding (ELISA AUC)




     8
RBD binding (ELISA AUC)




                                                                                                                                                        Neutralization titer (NT50)




                                                                                          1 × 103
                                                                                                                                where the height of each letter is propor-
     4                                        5
                                                                                          1 × 10 2                              tional to its escape fraction (Fig. 2 and
     0                                        0
                                                                                                                                figs. S5 and S6).
   12                                                                                                                               The escape maps for sera collected at
                                                                                                                                                                                                             Days 100 to 150
                                                                         Days 100 to 150




                                                                                                                                      Days 100 to 150




                                                                                          1 × 104
                                             10
                                                                                                                                day 119 from individuals who received the
     8
                                                                                          1 × 103                               250-g vaccine dose fell into four quali-
     4                                        5                                                                                 tative categories (Fig. 2, A and B) (24).
                                                                                          1 × 102                               For 5 of 14 individuals, escape from anti-
     0                                        0                                                                                 body binding was focused on RBD sites
          Pre Post       Pre Post                     Pre Post       Pre Post                        Pre Post      Pre Post
           Pre- or postdepletion                       Pre- or postdepletion                          Pre- or postdepletion
                                                                                                                                456 and 484 (Fig. 2, B and C, and fig. S5).
             of RBD antibodies                            of RBD antibodies                             of RBD antibodies       These two sites are on the receptor-binding
                                                                                                                                ridge in the neutralizing “class 1” and
                                                                      Fig. 1. RBD-binding antibodies are responsible for
                          Percentage of neutralizing potency




D                                                                                                                               “class 2” RBD epitopes, respectively (Fig. 2A)
                                                                      most neutralizing activity of mRNA-1273 vaccine–
                     Days 15 to 60       Days 100 to 150
                                                                      elicited sera. (A) Binding of serum antibodies to SARS-​
                                                                                                                                (24). Two more individuals also had es-
                             due to RBD antibodies




           100
                                                                      CoV-2 RBD, as measured by ELISA area under the curve      cape maps that were focused on sites 456
            75
                                                                      (AUC), for vaccine-elicited sera and convalescent plas-   and 484 but with a very low overall mag-
            50
                       P = 1 × 10                                   –6ma before and after depletion of RBD-binding anti-        nitude of escape (Fig. 2, B and C, and fig.
            25                              P = 0.15 (ns)             bodies.   The  dashed    pink   line indicates binding of S5). For 2 of 14 individuals, serum bind-
                                                                      prepandemic sera. (B) Binding of serum antibodies to      ing was most affected by mutations in the
             0
                                                                      the full spike ectodomain. The y-axis scale units in (A)  “class 4” epitope located in the core RBD,
                   Vaccine Convalescent Vaccine Convalescent
                                                                      and (B) are not comparable between samples from           including sites 383 to 386 (Fig. 2 and fig. S5).
                                                                      vaccinated and convalescent individuals owing to
                                                                                                                                Antibodies targeting the class 4 epitope
different dilution factors (beginning at 1:500 for vaccine sera and 1:100 for convalescent plasma samples). (C) Neu-
                                                                                                                                are often non-neutralizing or less potently
tralization titer (NT50) of vaccine-elicited sera and convalescent plasma samples before and after depletion of
RBD-binding antibodies. The limit of detection is shown as a dashed horizontal pink line. (D) Percentage of neutraliz-
                                                                                                                                neutralizing than antibodies targeting the
ing activity of vaccine-elicited sera and convalescent plasma samples due to RBD-binding antibodies. P values are               receptor-binding motif (17, 18, 25, 26).
from a log-rank test accounting for censoring. n = 17 for each time point for convalescent plasma samples and n = 14            The   escape maps for the remaining five
for each time point for vaccine sera. ns, not significant. All measurements of convalescent plasma binding and neu-             individuals were “flat,” meaning that no
tralization were previously reported in (15).                                                                                   single mutation had a large effect on serum

Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)                                                                  30 June 2021                                                                                                                 2 of 12
                 Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 4 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

                A                                                                                B
                       Occluded in the                     Exposed in the “up”
                    “down” conformation                 and “down” conformations
                                                                                                  Broadly targeting                         456/484-directed
                                                                                                      (5 of 14)                                 (5 of 14)
                                                  Rotate
                                                  180º                                                                      n = 14




                                                                                                          Core-directed              456/484-directed
                                                                                                            (2 of 14)                with low magnitude
                                                                                                                                           (2 of 14)
                        Class 1 epitope       Class 3 epitope
                        Class 2 epitope       Class 4 epitope

                C




                                                                                                                                            456/484-directed
                                                                                                                                           5 out of 14 samples




                                                                                                                                            456/484-directed
                                                                                                                                           with low magnitude
                                                                                                                                           2 out of 14 samples




                                                                                                                                                                                      Downloaded from https://www.science.org on September 22, 2021
                                                                                                                                         Core (class 4 epitope)–
                                                                                                                                                directed
                                                                                                                                          2 out of 14 samples




                                                                                                                                            Broadly targeting
                                                                                                                                           5 out of 14 samples




Fig. 2. Complete maps of RBD mutations that reduce binding by sera collected 119 days after vaccination with the 250-g dose of the mRNA-1273 vaccine. (A) The
epitopes of four major classes (24) of RBD-binding antibodies are colored on the RBD surface (PDB 6M0J). ACE2 is shown as a gray ribbon diagram. (B) Number of sera that
fell into each of the four major categories of binding-escape maps as categorized by subjective visual inspection. (C) Escape maps for six representative sera are shown. The
line plots on the left indicate the sum of effects of all mutations at each RBD site on serum antibody binding, with larger values indicating more escape. The logo plots on
the right show key sites (highlighted in purple on the line plot x axes). The height of each letter is that mutation’s escape fraction; larger letters indicate a greater reduction
in binding. Escape fractions are not strictly comparable between samples owing to the use of sample-specific FACS selection gates; therefore, for each sample, the y axis is
scaled independently. RBD sites are colored by epitope as in (A). The escape fractions were correlated between independent libraries, and we report the average of dupli-
cate measurements throughout. Interactive versions of logo plots and structural visualizations are at https://jbloomlab.github.io/SARS-CoV-2-RBD_MAP_Moderna/.


binding, suggestive of broad binding to multiple RBD epitopes (Fig. 2,                     escape from the day 119 sera from eight individuals vaccinated with
B and C, and fig. S5).                                                                     100-g rather than 250-g doses. The escape maps of the 100-g co-
   To determine whether the vaccine dose affected the RBD-binding                          hort resembled those of the 250-g cohort and fell into the 456/484-​
specificity of the polyclonal antibody response, we mapped binding                         targeting, core-targeting, or flat categories (fig. S6). Although the

Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)   30 June 2021                                                                                                       3 of 12
                 Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 5 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

sample sizes are small, and a higher fraction of the 100-g dose es-                   the vaccine-sera escape maps to ones that we previously determined
cape maps were flat than for the 250-g cohort (4 of 8 versus 5 of 14,                 for convalescent plasma samples (15, 16). At both 15- to 60-day and
respectively), this suggests that 100- and 250-g doses elicit antibody                100- to 150-day ranges, the convalescent escape maps were more fo-
responses similar in the breadth of their RBD-binding specificity.                     cused on specific RBD sites than the vaccine escape maps (Fig. 4A).
                                                                                       The difference was especially notable at the early time point, where
Binding-escape maps become more targeted to specific sites                             the day 36 vaccine samples all had flat escape maps, whereas the con-
in the RBD from 36 to 119 days after vaccination                                       valescent samples often had escape maps indicating that antibody
To examine longitudinal changes in binding specificity of vaccine-​                    binding was strongly affected by mutations at specific RBD sites
elicited serum antibodies to the RBD, we also determined binding-​                     such as 456 and 484 (Fig. 4A). The difference between the vaccine
escape maps for sera collected at day 36 after vaccination from five                   and convalescent samples was less notable at the later time point,
individuals who received the 250-g dose (Fig. 3). All of these day                    but the convalescent maps were still more focused than the vaccine
36 sera had relatively flat escape maps, meaning that no single muta-                  maps, as demonstrated by the lower magnitude of the escape frac-
tion had a large effect on serum binding (Fig. 3A). However, by day                    tions. There were also differences in the RBD sites where mutations
119, the escape maps for most individuals were more focused on spe-                    affected binding for the vaccine versus convalescent samples. Al-
cific sites in the RBD (Fig. 3B). Specifically, for four of five individ-              though most samples of both types were affected by mutations at
uals, the escape maps became focused on RBD sites 456 and 484                          sites 456 and 484, the convalescent samples tended to also be affected
(Fig. 3B). For one of these individuals, the focusing on sites 456 and                 by mutations to the 443-450 loop in the class 3 epitope, whereas mu-
484 was accompanied by increased focusing on the class 4 epitope,                      tations in the class 4 epitope spanning sites 383 to 386 sometimes
including sites 383 to 386. Only one individual, M12, had a day 119                    had a more pronounced effect on the vaccine samples (Figs. 2 and 4A
escape map as flat as the day 36 escape map. These results suggest                     and fig. S5).
that, as the vaccine-induced RBD-binding antibody response ma-                             To visualize relationships between vaccine- and infection-elicited
tures over time, it becomes more focused on specific sites in the RBD.                 antibody responses, we used multidimensional scaling to create a
                                                                                       two-dimensional projection of the escape maps for the vaccine se-
RBD binding by vaccine-elicited serum samples is broader                               rum samples, convalescent plasma samples (15, 16), and previously
than for convalescent plasma samples                                                   characterized monoclonal antibodies (Fig. 4B; an interactive version
To elucidate differences in the specificity of the RBD-binding anti-                   where you can mouse over points for details is at https://jbloomlab.
body response elicited by vaccination versus infection, we compared                    github.io/SARS-CoV-2-RBD_MAP_Moderna/mds.html) (16, 22, 27–29).




                                                                                                                                                                              Downloaded from https://www.science.org on September 22, 2021
                A                                                                       B




Fig. 3. Comparison of escape maps for sera collected at days 36 and 119 after vaccination shows that the RBD-binding response becomes more focused over
time. (A and B) Escape maps for sera at day 36 (A) and day 119 (B) from five individuals who received the 250-g vaccine dose are shown. The day 36 maps are all relatively
flat, indicating that no RBD mutation has a large effect on serum antibody binding. By day 119, the maps are often more focused on sites 456 and 484. The y axis is scaled
separately for each serum sample. Interactive versions are at https://jbloomlab.github.io/SARS-CoV-2-RBD_MAP_Moderna/.

Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)   30 June 2021                                                                                               4 of 12
                                              Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 6 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

A                                                               Vaccine (day 36, n = 5)                                                                                            Vaccine (day 119, n = 22)                                                                more centrally located in the middle of
                        3                                                                                                                                                                                                                                                   the antibodies of all four classes, reflecting
                                                                                                                                                                                                                                                                            their flatter binding-escape maps that were
                        2
                                                                                                                                                                                                                                                                            less dominated by mutations that escape
                        1                                                                                                                                                                                                                                                   any single antibody class (Fig. 4B).
 Total escape at site




                                                                                                                                                                                                                                                                                To examine sites of binding-escape
                        0
                                                                                                                                                                                                                                                                            mutations in the context of the RBD’s
                                                    Convalescent (days 15 to 60, n = 16)                                                                               Convalescent (days 100 to 150, n = 11)
                                                                                                                                                                                                                                                                            structure, we projected the total escape
                        3
                                                                                                                                                                                                                                                                            at each site averaged across all vaccine or
                        2                                                                                                                                                                                                                                                   convalescent samples at each time point
                                                                                                                                                                                                                                                                            onto the surface of the RBD (Fig. 4C). The
                        1
                                                                                                                                                                                                                                                                            sites where mutations affected binding
                        0                                                                                                                                                                                                                                                   of vaccine sera were broadly distributed
                                                                                                                                                                                                                                                                            across the RBD surface (Fig. 4C), whereas
                            340
                                  350
                                        360
                                              370
                                                    380
                                                          390
                                                                400
                                                                      410
                                                                            420
                                                                                  430
                                                                                        440
                                                                                              450
                                                                                                    460
                                                                                                          470
                                                                                                                480
                                                                                                                      490
                                                                                                                            500
                                                                                                                                  510
                                                                                                                                        520
                                                                                                                                              530

                                                                                                                                                    340
                                                                                                                                                          350
                                                                                                                                                                360
                                                                                                                                                                      370
                                                                                                                                                                            380
                                                                                                                                                                                  390
                                                                                                                                                                                        400
                                                                                                                                                                                              410
                                                                                                                                                                                                    420
                                                                                                                                                                                                          430
                                                                                                                                                                                                                440
                                                                                                                                                                                                                      450
                                                                                                                                                                                                                            460
                                                                                                                                                                                                                                  470
                                                                                                                                                                                                                                        480
                                                                                                                                                                                                                                              490
                                                                                                                                                                                                                                                    500
                                                                                                                                                                                                                                                          510
                                                                                                                                                                                                                                                                520
                                                                                                                                                                                                                                                                      530
                                                                                                                                         Site                                                                                                                               convalescent plasma samples were most
B                                                                                                                                                          C                            Vaccine site-total escape                                                           affected by mutations at just a few key
                                                                                                                                                                               Vaccine
                                                                                                                                                                            (day 36, n = 5)
                                                                                                                                                                                                                                 Vaccine
                                                                                                                                                                                                                             (day 119, n = 22)
                                                                                                                                                                                                                                                                            regions (sites 456 and 484 and, to a lesser
                        Class 3 mAbs
                                                                                                                                                                                         F486                                                 F486
                                                                                                                                                                                                                                                                            degree, the 443-450 loop) (Fig. 4C). How-
                                                                                                                                                                                          F456
                                                                                                                                                                                             K417
                                                                                                                                                                                                                                               F456
                                                                                                                                                                                                                                                  K417
                                                                                                                                                                                                                                                                            ever, as noted above, binding escape from
                                                                                                            Class 2 mAbs
                                                                                                                                                                                                                                                                            the vaccine sera was somewhat more
                                                                                                                                                                                                                                                                            focused at day 119 relative to day 36, in-
                                                                                                                                                                                                   P384
                                                                                                                                                                                                   T385
                                                                                                                                                                                                                                                       P384
                                                                                                                                                                                                                                                       T385                 cluding at sites 456, 484, and 383 to 386.
                                                                                                                                                                                                S384                                                S384
                                                                                                                                                                                    Rotate       K386                                   Rotate       K386
                              Vaccine
                        (n = 27, black circles)                                                                                Single RBD mutations have less
                                                                                                                               impact on vaccine-elicited               G446
                                                                                                                                                                            E484
                                                                                                                                                                                                                            G446
                                                                                                                                                                                                                                E484

                                                                                                                               antibody neutralizing activity than
                                                                                                                               infection-elicited antibody
                                           Convalescent
                                        (n = 28, white circles)                                                                neutralizing activity




                                                                                                                                                                                                                                                                                                                             Downloaded from https://www.science.org on September 22, 2021
                                                                                                                               We tested key RBD mutations in spike-​
                                                                                  Convalescent site-total escape               pseudotyped lentiviral neutralization
      Class 4 mAbs
                                        Class 1 mAbs                          Convalescent                Convalescent         assays against a subset of vaccine and con-
                                                                           (days 15 to 60, n = 16)   (days 100 to 150, n = 11)
                                                                                                                               valescent sera. We used the binding-​
                                                                                      F486                        F486
                                                                                        F456                       F456        escape maps to choose six representative
                                                                                           K417                       K417
                                                                                                                               samples each from the day 100 to 150
                                                                                                                               vaccine and convalescent sera for which
Fig. 4. The binding of vaccine-elicited polyclonal antibodies is                                P384                     P384
                                                                                                                               >90% of the neutralizing activity was
                                                                                                T385                      T385
more broadly distributed across the RBD than the binding of                                 S384                       S384    due to RBD-binding antibodies (Fig. 1
infection-elicited antibodies. (A) Escape from RBD-binding anti-
                                                                                              K386                      K386                                                                                                            Rotate
                                                                                                                               and fig. S1) (15). The escape maps for the
                                                                                                                                                                                    Rotate

bodies at each site in the RBD was mapped for vaccine sera or con-
valescent plasma samples collected at early or late time points.            G446
                                                                                 E484
                                                                                                       G446
                                                                                                             E484              vaccine and convalescent samples cho-
Thin gray lines show individual serum or plasma samples, and the                                                               sen for these assays are summarized in
thick black line shows the mean (number of samples is indicated in                                                             Fig. 5A and detailed in Fig. 2 and fig. S7.
the plot titles). Key sites within the epitopes of each major RBD anti-                                                            We performed neutralization assays
body class are highlighted with the colors defined in Fig. 2A and in                                                           on mutants in each of the four major RBD
(B). (B) Relationships among escape maps of vaccine sera, conva-                                                               epitopes (class 1, K417N and F456A; class
lescent plasma samples, and monoclonal antibodies visualized with a multidimensional scaling projection. Vaccine               2, E484P and E484K; class 3, G446V and
sera include both doses and time points. Convalescent plasma samples include all time points. (C) Total binding es-            L452R; and class 4, P384R). Among these
cape at each site mapped onto the RBD surface after averaging across all serum or plasma in each group. The RBD                mutations, K417N, L452R, and E484K
surface coloring is scaled from white to red, with white indicating no escape, and red indicating the site with the
                                                                                                                               are present in emerging viral lineages, in-
greatest escape. The color scaling spans the full range of white to red for each serum or plasma group, so a quantita-
tive scale is not comparable across groups. Escape maps for monoclonal antibodies are previously described in
                                                                                                                               cluding B.1.351, P.1, B.1.427/429, B.1.526,
(16, 22, 27–29), and convalescent plasma samples are described in (15, 16). An interactive version of (B) where you can        and B.1.617 (30–35) that have been shown
mouse over points for details is at https://jbloomlab.github.io/SARS-CoV-2-RBD_MAP_Moderna/mds.html.                           to have reduced neutralization (3, 5–8, 36, 37).
                                                                                                                               We also tested a triple mutant, K417N-
                                                                                                                               G446V-E484K, with mutations in the
In this projection, monoclonal antibodies, sera samples, or plasma class 1, 2, and 3 epitopes. For many convalescent sera, single RBD
samples with similar binding-escape mutations are located close to- mutations reduced neutralization by approximately the same amount
gether, whereas those affected by distinct mutations are far apart. as removing all RBD-binding antibodies (Fig. 5B, figs. S8 and S9,
As previously reported (16), convalescent plasma samples clustered and data file S3). However, no single RBD mutation we tested had a
closest to class 2 antibodies (Fig. 4B), which are generally most af- comparably large effect on vaccine sera (Fig. 5B). This result is con-
fected by mutations to site 484. In contrast, the vaccine sera were sistent with the binding-escape maps, which generally indicate that

Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)                                                                        30 June 2021                                                                                                                                                                          5 of 12
                                     Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 7 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

                      A                                                                                         Vaccine (n = 6)                                                                                                                           Convalescent (n = 6)
                                                                 4
                                          Total escape at site
                                                                 3

                                                                 2

                                                                 1

                                                                 0
                                                                      340
                                                                            350
                                                                                  360
                                                                                        370
                                                                                              380
                                                                                                    390
                                                                                                          400
                                                                                                                410
                                                                                                                      420
                                                                                                                            430
                                                                                                                                  440
                                                                                                                                        450
                                                                                                                                              460
                                                                                                                                                    470
                                                                                                                                                          480
                                                                                                                                                                490
                                                                                                                                                                                    500
                                                                                                                                                                                              510
                                                                                                                                                                                                    520
                                                                                                                                                                                                          530

                                                                                                                                                                                                                340
                                                                                                                                                                                                                         350
                                                                                                                                                                                                                               360
                                                                                                                                                                                                                                        370
                                                                                                                                                                                                                                              380
                                                                                                                                                                                                                                                    390
                                                                                                                                                                                                                                                           400
                                                                                                                                                                                                                                                                    410
                                                                                                                                                                                                                                                                          420
                                                                                                                                                                                                                                                                                430
                                                                                                                                                                                                                                                                                       440
                                                                                                                                                                                                                                                                                             450
                                                                                                                                                                                                                                                                                                   460
                                                                                                                                                                                                                                                                                                         470
                                                                                                                                                                                                                                                                                                               480
                                                                                                                                                                                                                                                                                                                     490
                                                                                                                                                                                                                                                                                                                           500
                                                                                                                                                                                                                                                                                                                                 510
                                                                                                                                                                                                                                                                                                                                       520
                                                                                                                                                                                                                                                                                                                                             530
                                                                                                                                                                                                     Site
                      B                                                                                                                         Vaccine sera
                                                                     M06 (day 119)                  M11 (day 119)                   M05 (day 119)                                   M03 (day 119)                        M12 (day 119)                             M14 (day 119)

                                                 30               Removal of all RBD-
                                                                  binding antibodies
               Fold decrease in neutralization




                                                 10

                                                     3
                                                                                                                                                                                                                                                                                                         Naturally occurring
                                                     1
                                                                                                                                                                                                                                                                                                         Not naturally occurring

                                                                                                                                          Convalescent sera                                                                                                                                        Neutralizing titer below
                                                                 Subject C (day 104) Subject E (day 104) Subject I (day 102) Subject B (day 113) Subject A (day 120) Subject G (day 94)                                                                                                            limit of detection (<1:25)
                                                                                                                                                                                                                                                                                                         Titer within assay range
                                                 30                                                                                                                                                                                                                                                      Titer below assay limit
                                                                                                                                                                                                                                                                                                         of detection (<1:25)
                                                 10

                                                     3

                                                     1
                                                                                                                                                                            F456A
                                                                             P384R
                                                                             K417N
                                                                             G446V
                                                                             L452R
                                                                             F456A
                                                                             E484P



                                                                                                          P384R
                                                                                                          K417N
                                                                                                          G446V
                                                                                                          L452R
                                                                                                          F456A
                                                                                                          E484P



                                                                                                                                          P384R
                                                                                                                                          K417N
                                                                                                                                          G446V

                                                                                                                                          F456A
                                                                                                                                          L452R

                                                                                                                                          E484P



                                                                                                                                                                            P384R
                                                                                                                                                                            K417N
                                                                                                                                                                            G446V
                                                                                                                                                                            L452R

                                                                                                                                                                            E484P



                                                                                                                                                                                                                             P384R
                                                                                                                                                                                                                             K417N
                                                                                                                                                                                                                             G446V
                                                                                                                                                                                                                             L452R
                                                                                                                                                                                                                             F456A
                                                                                                                                                                                                                             E484P



                                                                                                                                                                                                                                                                      P384R
                                                                                                                                                                                                                                                                      K417N
                                                                                                                                                                                                                                                                      G446V
                                                                                                                                                                                                                                                                      L452R
                                                                                                                                                                                                                                                                      F456A
                                                                                                                                                                                                                                                                      E484P
                                                                             E484K




                                                                                                          E484K




                                                                                                                                          E484K




                                                                                                                                                                            E484K




                                                                                                                                                                                                                             E484K




                                                                                                                                                                                                                                                                      E484K
                                                                 K417N-G446V-E484K




                                                                                                                                                                K417N-G446V-E484K
                                                                                              K417N-G446V-E484K




                                                                                                                              K417N-G446V-E484K




                                                                                                                                                                                                                 K417N-G446V-E484K




                                                                                                                                                                                                                                                          K417N-G446V-E484K




                                                                                                                                                                                                                                                                                                                                                             Downloaded from https://www.science.org on September 22, 2021
                      C                                                                                                                                         D                                                                       Vaccine sera
                                                                                                                                                                                                          M06 (day 119)                                        M11 (day 119)

                                                                                                                                                                                        1.0
                                                                                                                                                                 Fraction infectivity




                                                                                                                                                                                        0.5


                                                                                                                                                                                        0.0                                                                                                              Wild type
                                                                                                                                                                                                                                                                                                         K417N
                                                                                                                                                                                                                               Convalescent sera                                                         G446V
                                                                                                                                                                                                     Subject C (day 104)                                  Subject E (day 104)                            E484K
                                                                                                                                                                                                                                                                                                         K417N-G446V-E484K
                                                                                                                                                                                        1.0


                                                                                                                                                                                        0.5


                                                                                                                                                                                        0.0
                                                                                                                                                                                                          4          3              2                          4           3           2
                                                                                                                                                                                                     10         10             10                         10          10          10
                                                                                                                                                                                                                                    Serum dilution

Fig. 5. Effects of RBD mutations on neutralization by day 100 to 150 sera from vaccinated and convalescent individuals. (A) Total binding escape at each RBD site
is shown for the samples from vaccinated (n = 6) or convalescent (n = 6) individuals tested in neutralization assays. The thin gray lines show individual samples, and the
dark black line shows the mean. Key sites within each epitope are highlighted using the same color scheme as in Fig. 2A. (B) Neutralization of G614 spike-pseudotyped
lentiviral particles with the indicated RBD mutations, shown as the fold decrease in NT50 compared to G614 spike with no additional mutations. Mutations that have been
observed in human SARS-CoV-2 isolates are colored white, and nonnaturally occurring mutations are in gray. The orange dashed line represents the effect of depleting
all RBD-binding antibodies. (C) The fold decrease in neutralization titer caused by individual mutations in each of the three major neutralizing epitopes of the RBD: K417 in
the class 1 epitope, E484K in the class 2 epitope, and G446V in the class 3 epitope. The combination of all three mutations is also shown. Horizontal lines represent the
median. In (B) and (C), the dashed gray line indicates no change in neutralization relative to unmutated spike. (D) Representative neutralization curves from two vaccine
and two convalescent samples against the triple mutant and its composite single mutations.



vaccine sera have a broader RBD-binding specificity than convales-                                                                                                                                        the largest reduction in neutralization was consistently caused by
cent sera.                                                                                                                                                                                                mutations to site E484 in the class 2 epitope (16, 22), including the E484K
   The mutations that most affected neutralization also differed be-                                                                                                                                      mutation present in multiple emerging viral lineages (30, 33, 35).
tween vaccine and convalescent sera (Fig. 5B). For convalescent sera,                                                                                                                                     In contrast, E484K generally caused a more moderate decrease in

Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)                                                                   30 June 2021                                                                                                                                                                                                               6 of 12
                 Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 8 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

neutralization for vaccine sera. For some vaccine sera, another mu-         bind more broadly across the RBD, including to the more conserved
tation at site E484 (E484P) caused a larger loss of neutralization, but     “core” regions. This broader binding makes neutralization by vac-
E484P has not been found in any sequenced isolates of SARS-CoV-2            cine sera more resistant to mutations within the RBD. For instance,
and has been shown to reduce both ACE2 binding affinity (23) and            RBD-directed neutralization by convalescent sera was greatly re-
viral entry titers (fig. S8D). The F456A mutation to the class 1 epi-       duced or even eliminated by a combination of key mutations at the
tope often reduced neutralization by vaccine sera, although it had          three major epitopes in the RBD’s receptor-binding motif, but all
little effect on convalescent sera; this mutation is also not observed      vaccine sera that we tested retained substantial neutralization against
in natural sequences and reduces viral entry titers (fig. S8D). Mutations   this triple mutant. This result implies either that vaccination induces
to the class 3 epitope (G446V and L452R) modestly reduced neutral-          an antibody response more broadly distributed across the RBD sur-
ization by some vaccine and convalescent sera (Fig. 5B). However,           face or that the individual antibodies elicited by vaccination are
P384R in the less-neutralizing core RBD class 4 epitope (17, 18, 25, 26)    more robust to these mutations (39, 40). Our results are consistent
and K417N in the class 1 epitope had little effect on neutralization        with a recent study by Amanat et al. (19), which reported that sev-
by any sera, consistent with previous reports (5–7, 38). Although single    eral single RBD mutations reduce binding of serum from individu-
mutations sometimes caused large decreases in neutralization by             als vaccinated with the Pfizer mRNA vaccine less than for serum
convalescent sera, in no case did they reduce neutralization by vac-        from previously infected individuals.
cine sera >10-fold or to a titer <100 (Fig. 5B and fig. S8).                    We found that the specificity of the mRNA-1273 vaccine–induced
     The fact that single mutations ablated the anti-RBD neutralizing       RBD-binding antibody response often narrows over time. In contrast,
activity of some convalescent sera, but only modestly eroded the            the infection-elicited RBD-binding antibody response often broad-
activity of vaccine sera, suggests that the vaccine elicits neutralizing    ens over time (15, 39). However, because the early vaccine-induced
antibodies with a greater number of RBD specificities. To test this idea,   RBD-binding antibody response is so broad compared to that induced
we performed neutralization assays with a triple mutant (K417N-             by infection, even with these contrasting dynamics, the vaccine re-
G446V-E484K) containing a mutation in each of the class 1, 2, and           sponse remains broader than the convalescent response at late time
3 epitopes. For convalescent sera, the E484K mutation alone often           points of 3 to 4 months. In addition, the overall antibody response
caused a decrease in neutralization comparable to the triple mutant         is more homogeneous for vaccinated than convalescent individuals.
(Fig. 5, C and D, and fig. S8), consistent with the convalescent es-        For instance, the RBD binding titers, neutralizing titers, amount of
cape maps showing a strong focus on site E484. In contrast, for vaccine     neutralization derived from RBD-binding antibodies, and effects of
sera, the triple mutant always reduced neutralization more than any         mutations on neutralization were more uniform for the vaccinated
of its constituent single mutations (Fig. 5, C and D, and fig. S8).         cohort than the convalescent cohort.




                                                                                                                                                        Downloaded from https://www.science.org on September 22, 2021
Moreover, the triple mutant decreased neutralization to the same                Our results do not explain why there are differences between the
extent as removing all RBD-binding antibodies for only one of the           vaccine- and infection-elicited antibody responses, but we note two
six vaccine sera samples tested (Fig. 5B), indicating that the vaccine      possibilities. First, the vaccine encodes a stabilized S-2P spike, which
usually induces some neutralizing antibodies not escaped by muta-           could present some epitopes in slightly different conformations and
tions to sites K417, G446, and E484. These results are consistent with      lead to less S1 shedding. Second, the vaccine is delivered in a two-dose
the escape maps indicating that the vaccine sera often have a broader       schedule by an mRNA-lipid nanoparticle, which may lead to different
RBD-binding specificity. Infection also elicited very broad anti-​RBD       kinetics of antigen presentation than viral infection (41, 42). Another
neutralizing activity in some cases; for instance, serum from the           recent study suggests that mRNA vaccination elicits a different dis-
convalescent individual with the broadest escape map (participant           tribution of isotypes and fewer antibodies that cross-react to com-
G, day 94) was substantially more affected by the triple mutant than        mon-cold coronaviruses as compared to infection (43).
any of its constituent single mutants (Fig. 5B and figs. S7 and S8).            There are several limitations to our study. The vaccinated indi-
                                                                            viduals in our study were relatively young (18 to 55 years) and healthy,
                                                                            whereas the convalescent individuals were older (23 to 76 years;
DISCUSSION                                                                  median, 56) with a range of comorbidities (13). In addition, we did
In this study, we have shown differences in the specificity of poly-        not examine effects of mutations or deletions to the N-terminal do-
clonal serum antibodies acquired by infection versus vaccination            main of the spike protein, which can also affect neutralization by
with mRNA-1273. The neutralizing activity of vaccine sera is more           vaccine sera (7). Our experiments assayed binding of antibodies to
targeted to the RBD than for convalescent sera, with most vaccine           isolated RBD expressed by yeast, and so cannot capture mutational
sera losing all detectable neutralization at a 1:25 cutoff after deple-     effects on trimer conformation or antibodies with quaternary epi-
tion of RBD-directed antibodies. This fact is unexpected because the        topes (24). Last, the N-linked glycans on yeast-expressed proteins
mRNA-1273 vaccine encodes the full spike ectodomain (11), and one           are more mannose-rich than those on mammalian-expressed pro-
conjectured benefit of full-spike versus RBD-only vaccines was elic-        teins (44).
itation of neutralizing antibodies targeting non-RBD subdomains.                Despite these limitations, our results in conjunction with other
    At first glance, the RBD targeting of the vaccine sera neutraliza-      recent studies (19) suggest that mRNA vaccines and infection elicit
tion might seem likely to increase susceptibility to viral mutations,       somewhat distinct anti-spike antibody responses. Therefore, it is
but the rest of our results suggest that this may not be the case. Our      important to differentiate antibody immunity acquired by different
comprehensive maps of how RBD mutations reduce serum anti-                  means when assessing the impact of viral evolution. Considerable
body binding show that vaccine-elicited antibodies are usually less         effort is being expended to identify emerging antigenic variants of
affected by any single RBD mutation than infection-elicited anti-           SARS-CoV-2 and determine which ones might evade immunity
bodies. Whereas infection-elicited RBD antibodies are often strongly        (3, 7, 8, 35). Our findings suggest that the results could vary depending
focused on an epitope including site E484, vaccine-elicited antibodies      on the source of immunity. Furthermore, carefully characterizing

Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)   30 June 2021                                                                          7 of 12
                 Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 9 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

and comparing the specificity of antibody immunity elicited by ad-          previously described for polyclonal plasma samples (15). Briefly,
ditional vaccine modalities could provide a basis for determining           mutant yeast libraries induced to express RBD were washed and in-
whether some vaccine responses will be more resistant to viral evolution.   cubated with serum at a range of dilutions for 1 hour at room tempera-
                                                                            ture with gentle agitation. For each serum, we chose a subsaturating
                                                                            dilution such that the amount of fluorescent signal due to serum
MATERIALS AND METHODS                                                       antibody binding to RBD was approximately equal across samples.
Study design                                                                The exact dilution used for each serum is given in table S1. After the
De-identified post-vaccination sera were obtained as secondary re-          serum incubations, the libraries were secondarily labeled for 1 hour
search samples from the National Institute of Allergy and Infectious        with 1:100 fluorescein isothiocyanate–conjugated anti-MYC anti-
Diseases–sponsored mRNA-1273 phase 1 clinical trial (NCT04283461)           body (Immunology Consultants Laboratory, CYMC-45F) to label for
(12). We obtained samples from 14 individuals who received two              RBD expression and 1:200 Alexa Fluor 647–conjugated goat anti-​
250-g doses of the mRNA-1273 vaccine and 8 individuals who re-             human-IgA + IgG + IgM (Jackson ImmunoResearch 109-605-064)
ceived two 100-g doses. All individuals were between 18 and 55 years       to label for bound serum antibodies. A flow cytometric selection
old. The study size was determined by the number of samples that            gate was drawn to capture 3 to 6% of the RBD mutants with the
were available from the phase 1 clinical trial and not based on any         lowest amount of serum binding for their degree of RBD expression
power calculations. Experiments described in this manuscript were           (figs. S2 and S3). We also measured what fraction of cells expressing
not performed blinded. The samples were collected under the hu-             unmutated RBD fell into this gate when stained with 1× and 0.1×
man subject approvals described in (12). Because of the de-identified       the concentration of serum. For each sample, about 10 million RBD+
nature of the samples, the work described in this paper was deemed          cells (range, 7.3 × 106 to 1.4 × 107 cells) were processed on the BD
nonhuman subjects research by the Fred Hutchinson Cancer Re-                FACSAria II cell sorter, with between 3 × 105 and 6 × 105 plasma-​
search Center Institutional Review Board.                                   escaped cells collected per sample (table S1). Antibody-escaped cells
    Previously reported results from samples from two cohorts of            were grown overnight in synthetic defined medium with casamino
SARS-CoV-2 convalescent individuals are reanalyzed here (15, 16).           acids [yeast nitrogen base (6.7 g/liter), casamino acids (5.0 g/liter),
One cohort of convalescent plasma samples were previously described         MES acid (1.065 g/liter), and 2% w/v dextrose] to expand cells be-
(13, 15) and collected as part of a prospective longitudinal cohort         fore plasmid extraction.
study of individuals with SARS-CoV-2 infection in Seattle, WA, be-
tween February and July 2020. The plasma samples from 17 individuals        DNA extraction and Illumina sequencing
were examined here (8 of 17 females; age range, 23 to 76 years; mean,       Plasmid samples were prepared from 30 optical density (OD) units




                                                                                                                                                      Downloaded from https://www.science.org on September 22, 2021
51.6 years; median, 56 years). All data from this cohort, including the     [1.6 × 108 colony-forming units (CFUs)] of preselection yeast pop-
neutralization and RBD- and spike-binding activity of plasma samples        ulations and about 5 OD units (~3.2 × 107 CFUs) of overnight cul-
before and after depletion of RBD-binding antibodies in Fig. 1 and          tures of serum-escaped cells (Zymoprep Yeast Plasmid Miniprep II)
RBD binding-escape maps in Fig. 4 and figs. S6B and S7, were previ-         as previously described (22). The 16-nt barcode sequences identifying
ously reported (15) with the exception of neutralization assays in Fig. 5   each RBD variant were amplified by polymerase chain reaction and
and figs. S8 and S9, which were performed in this study. This work was      prepared for Illumina sequencing as described in (23). Barcodes were
approved by the University of Washington Institutional Review Board.        sequenced on an Illumina HiSeq 2500 with 50–base pair single-end
    All data from the second cohort of plasma samples (n = 5), in-          reads. To minimize noise from inadequate sequencing coverage, we
cluding the aggregated escape maps in Fig. 4, were previously reported      ensured that each antibody-escape sample had at least 2.5× as many
(16) and are reanalyzed here. The plasma samples were originally col-       post-filtering sequencing counts as FACS-selected cells, and reference
lected 21 to 35 days after symptom onset as part of a prospective lon-      populations had at least 2.5 × 107 post-filtering sequencing counts.
gitudinal cohort study of SARS-CoV-2 convalescent individuals in
New York, NY, under the human subject approvals described in (14).          Analysis of deep sequencing data to compute each
                                                                            mutation’s escape fraction
RBD deep mutational scanning library                                        Escape fractions were computed as described in (22), with minor
The yeast-display RBD mutant libraries were previously described            modifications as noted below. We used the dms_variants package
(22, 23). Briefly, duplicate mutant libraries were constructed in the       (https://jbloomlab.github.io/dms_variants/, version 0.8.5) to pro-
spike RBD from SARS-CoV-2 (isolate Wuhan-Hu-1, GenBank acces-               cess Illumina sequences into counts of each barcoded RBD variant
sion number MN908947, residues N331-T531) and contain 3804 of               in each presort and antibody-escape population using the barcode/
the 3819 possible amino acid mutations, with >95% present as single         RBD look-up table from (23). For each serum selection, we computed
mutants. Each RBD variant was linked to a unique 16-nucleotide (nt)         the escape fraction for each barcoded variant using the deep se-
barcode sequence to facilitate downstream sequencing. As previously         quencing counts for each variant in the original and serum-escape
described, libraries were sorted for RBD expression and ACE2 bind-          populations and the total fraction of the library that escaped anti-
ing to eliminate RBD variants that are completely misfolded or non-         body binding via the formula provided in (22). These escape fractions
functional, such as those lacking modest ACE2 binding affinity (22).        represent the estimated fraction of cells expressing that specific
                                                                            variant that falls in the escape bin, such that a value of 0 means that
FACS sorting of yeast libraries to select mutants                           the variant is always bound by serum and a value of 1 means that it
with reduced binding by polyclonal post-vaccination sera                    always escapes serum binding. We then applied a computational filter
Serum mapping experiments were performed in biological dupli-               to remove variants with low sequencing counts or highly deleterious
cate using the independent mutant RBD libraries, similarly to that          mutations that might cause antibody escape simply by leading to poor
previously described for monoclonal antibodies (22) and exactly as          expression of properly folded RBD on the yeast cell surface (22, 23).

Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)   30 June 2021                                                                        8 of 12
                Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 10 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

Specifically, we removed variants that had (or contained mutations              grown overnight in 50 l of D10 growth media in a 96-well black-
with) ACE2 binding scores < −2.35 or expression scores < −1, using              walled poly-l-lysine–coated plate (Greiner Bio-One, 655936). Rela-
the variant- and mutation-level deep mutational scanning scores from            tive luciferase units (RLUs) were measured 65 hours after infection
(23). Note that these filtering criteria are slightly more stringent than       (Promega Bright-Glo, E2620) in the infection plates with a black
those used in (22) but are identical to those used in (15, 16, 27).             back-sticker (Thermo Fisher Scientific, NC9425162) added to min-
    We next deconvolved variant-level escape scores into escape fraction        imize background. Titers were first estimated from the average of
estimates for single mutations using global epistasis models (45) imple-        eight twofold serial dilutions of virus starting at 25 l of virus in a
mented in the dms_variants package, as detailed at https://jbloomlab.           total volume of 150 l, performed in duplicate, and normalized to a
github.io/dms_variants/dms_variants.globalepistasis.html and de-                wild-type D614G variant harvested on the same day. Quantitative titering
scribed in (22). The reported scores throughout the paper are the aver-         was then performed at a single virus dilution, targeting 200,000 RLU
age across the libraries; these scores are also in data file S2. Correlations   per well. Values in fig. S8D are shown as average RLUs per microli-
in final single-mutant escape scores are shown in fig. S4.                      ter measured across 16 technical replicates at a single dilution.
    For plotting and analyses that required identifying RBD sites of
“strong escape,” we considered a site to mediate strong escape if the           Neutralization assays
total escape (sum of mutation-level escape fractions) for that site             293T-ACE2 cells (BEI Resources NR-52511) were seeded at 1.25 ×
exceeded the median across sites by >5-fold, and was at least 5% of             104 cells per well in 50 l of D10 in poly-l-lysine–coated, black-walled,
the maximum for any site. Full documentation of the computation-                96-well plates (Greiner 655930). Twenty-four hours later, pseudo-
al analysis is at https://github.com/jbloomlab/SARS-CoV-2-RBD_                  typed lentivirus supernatants were diluted to ~200,000 RLU per well
MAP_Moderna and archived in the Zenodo code repository under                    (determined by titering as described above and incubated with a range
doi 10.5281/zenodo.4741330.                                                     of dilutions of serum for 1 hour at 37°C). One hundred microliters
                                                                                of the virus-antibody mixture was then added to cells. At about 50
Generation of pseudotyped lentiviral particles                                  or 70 hours after infection, luciferase activity was measured using
Human embryonic kidney (HEK) 293T [American Type Culture                        the Bright-Glo Luciferase Assay System (Promega, E2610). Fraction
Collection (ATCC), CRL-3216] cells were used to generate SARS-                  infectivity of each serum antibody-containing well was calculated
CoV-2 spike-pseudotyped lentiviral particles and 293T-ACE2 cells                relative to a “no-serum” well inoculated with the same initial viral
[Biodefense and Emerging Infectious Research Resources Reposi-                  supernatant (containing wild-type or mutant RBD) in the same row
tory (BEI Resources), NR-52511] were used to titer the SARS-CoV-2               of the plate. We used the neutcurve package (https://jbloomlab.github.
spike-pseudotyped lentiviral particles and to perform neutraliza-               io/neutcurve version 0.5.2) to calculate the inhibitory concentration




                                                                                                                                                            Downloaded from https://www.science.org on September 22, 2021
tion assays (see below). We used spike-pseudotyped lentiviral par-              50% (IC50) and the neutralization titer 50% (NT50), which is 1/IC50,
ticles that were generated essentially as described in (46), using a            of each serum against each virus by fitting a Hill curve with the bot-
codon-optimized SARS-CoV-2 spike from the Wuhan-Hu-1 strain                     tom fixed at 0 and the top fixed at 1.
that contains a 21–amino acid deletion at the end of the cytoplasmic
tail (13) and the D614G mutation that is now predominant in hu-                 Depletion of RBD-binding antibodies from polyclonal sera
man SARS-CoV-2 (47). The plasmid encoding this spike, HDM_                      Two rounds of sequential depletion of RBD-binding antibodies
Spikedelta21_D614G, is available from Addgene (no. 158762) and BEI              were performed for vaccine-elicited sera. Magnetic beads conjugated
Resources (NR-53765), and the full sequence is at www.addgene.                  to the SARS-CoV-2 RBD (ACROBiosystems, MBS-K002) were pre-
org/158762. Point mutations were introduced into the RBD of this                pared according to the manufacturer’s protocol. Beads were resus-
plasmid via site-directed mutagenesis. Therefore, all mutations tested          pended in ultrapure water at 1 mg of beads per milliliter and a magnet
in this paper are in the G614 background and are compared to a                  was used to wash the beads three times in phosphate-buffered saline
“wild-type” spike with G614.                                                    (PBS) with 0.05% bovine serum albumin (BSA). Beads were then
    To generate these spike-pseudotyped lentiviral particles (46), 6 ×          resuspended in PBS with 0.05% BSA at 1 mg of beads per milliliter.
105 HEK-293T (ATCC CRL-3216) cells per well were seeded in six-                 Beads (manufacturer-reported binding capacity of 10 to 40 g/ml anti-​
well plates in 2 ml of D10 growth media [Dulbecco’s modified Eagle’s            RBD antibodies) were incubated with human sera at a 3:1 (beads:serum)
medium with 10% heat-inactivated fetal bovine serum, 2 mM l-​                   ratio (150 l beads + 50 l serum), rotating overnight at 4°C. A mag-
glutamine, penicillin (100 U/ml), and streptomycin (100 g/ml)].                net (MagnaRack Magnetic Separation Rack, Thermo Fisher Scien-
Twenty-four hours later, cells were transfected using BioT transfec-            tific, CS15000) was used to separate antibodies that bind RBD from
tion reagent (Bioland Scientific) with a Luciferase_IRES_ZsGreen                the supernatant, and the supernatant (the post-RBD antibody deple-
backbone, Gag/Pol lentiviral helper plasmid (BEI Resources NR-                  tion sample) was removed. A mock depletion (predepletion sample)
52517), and wild-type or mutant SARS-CoV-2 spike plasmids. Media                was performed by adding 150 l of PBS + 0.05% BSA and incubat-
were changed to fresh D10 at 24 hours after transfection. At ~60 hours          ing rotating overnight at 4°C. A second round of depletion was then
after transfection, viral supernatants were collected, filtered through         performed to ensure full depletion of RBD-binding antibodies. For
a 0.45-m surfactant-free cellulose acetate low protein-binding fil-            the neutralization assays on these sera depleted of RBD-binding an-
ter, and stored at −80°C.                                                       tibodies, the reported serum dilution is corrected for the dilution
                                                                                incurred by the depletion process.
Titering of pseudotyped lentiviral particles
Titers of spike-pseudotyped lentiviral particles were determined as             Measurement of serum binding to RBD or spike
described in (46) with the following modifications. One hundred                 by enzyme-linked immunosorbent assay
microliters of diluted spike-pseudotyped lentiviral particles was               The IgG enzyme-linked immunosorbent assays (ELISAs) for spike
added to 1.25 × 104 293T-ACE2 cells (BEI Resources NR-52511),                   protein and RBD were conducted as previously described (48).

Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)   30 June 2021                                                                              9 of 12
                Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 11 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

Briefly, ELISA plates were coated with recombinant spike and RBD             one recruited in New York, NY (n = 5) (14), and another recruited
antigens described in (48) at 2 g/ml. Five threefold serial dilutions       in Seattle, WA (n = 11) (13). The convalescent (days 100 to 150)
of sera beginning at 1:500 were performed in PBS with 0.1% Tween             group is from the longitudinal cohort recruited in Seattle, WA (n = 11).
with 1% Carnation nonfat dry milk. Dilution series of the “synthetic”        The escape maps for convalescent individuals were previously re-
sera composed of the anti-RBD antibody REGN10987 (49) or anti–​              ported in (15, 16). The mRNA-1273 (day 119) group includes indi-
N-terminal domain antibody 4A8 (21) and pooled prepandemic hu-               viduals who were vaccinated with either the 100- or 250-g vaccine
man serum from 2017 to 2018 (Gemini Biosciences; nos. 100–110,               dose (n = 8 and n = 14, respectively). The y-axis maximum is scaled
lot H86W03J; pooled from 75 donors) were performed such that the             to 1.1 times the maximum group mean site-total escape among all
anti-spike antibody was present at a highest concentration of 0.25 g/ml.    groups, so outlier points exceeding this value are not shown.
Both antibodies were recombinantly produced by GenScript. The
rREGN10987 is that used in (27), and the variable domain heavy- and          Statistical analysis
light-chain sequences for r4A8 were obtained from GenBank GI                 The percentage of neutralizing activity of vaccine-elicited sera and
1864383732 and 1864383733 (21) and produced on a human IgG1                  convalescent plasma due to RBD-binding antibodies is plotted with the
and IgK background, respectively. Prepandemic serum alone, with-             plotnine python package, version 0.7.1 (https://plotnine.readthed-
out anti-RBD antibody depletion, was used as a negative control, av-         ocs.io/en/stable/index.html), shown as a Tukey boxplot (middle line
eraged over two replicates. Secondary labeling was performed with            indicating median, box limits indicating interquartile range) with
goat anti-human IgG-Fc horseradish peroxidase (HRP) (1:3000; Bethyl          individual measurements overlaid as points. P values are from a log-​
Laboratories, A80-104P). Antibody binding was detected with TMB/​E           rank test accounting for censoring, calculated with the lifelines python
HRP substrate (Millipore Sigma, ES001) and 1 N HCl was used to stop          package, version 0.25.10 (https://lifelines.readthedocs.io/en/latest/).
the reaction. OD450 was read on a Tecan Infinite M1000 Pro plate reader.
The area under the curve was calculated using the scikit-learn py-           SUPPLEMENTARY MATERIALS
thon package, version 0.23.2 (https://scikit-learn.org/stable/), as the      stm.sciencemag.org/cgi/content/full/13/600/eabi9915/DC1
area under the titration curve with the serial dilutions on a log-scale.     Figs. S1 to S9
                                                                             Table S1
                                                                             Data files S1 to S3
Data visualization
                                                                             View/request a protocol for this paper from Bio-protocol.
The static logo plot visualizations of the escape maps in the paper
figures were created using the dmslogo package (https://jbloomlab.
github.io/dmslogo, version 0.6.2), and in all cases, the height of each      REFERENCES AND NOTES




                                                                                                                                                                                      Downloaded from https://www.science.org on September 22, 2021
letter indicates the escape fraction for that amino acid mutation cal-         1. O. W. Schmidt, I. D. Allan, M. K. Cooney, H. M. Foy, J. P. Fox, Rises in titers of antibody
                                                                                  to human coronaviruses OC43 and 229E in Seattle families during 1975-1979.
culated as described above. For each sample, the y axis is scaled to be           Am. J. Epidemiol. 123, 862–868 (1986).
the greatest of (i) the maximum site-wise escape metric observed for           2. R. T. Eguia, K. H. D. Crawford, T. Stevens-Ayers, L. Kelnhofer-Millevolte, A. L. Greninger,
that sample, (ii) 20× the median site-wise escape fraction observed               J. A. Englund, M. J. Boeckh, J. D. Bloom, A human coronavirus evolves antigenically
across all sites for that serum, or (iii) an absolute value of 1.0 (to ap-        to escape antibody immunity. PLOS Pathog. 17, e1009453 (2021).
                                                                               3. S. Cele, I. Gazy, L. Jackson, S.-H. Hwa, H. Tegally, G. Lustig, J. Giandhari, S. Pillay,
propriately scale samples that are not “noisy” but for which no mutation
                                                                                  E. Wilkinson, Y. Naidoo, F. Karim, Y. Ganga, K. Khan, M. Bernstein, A. B. Balazs, B. I. Gosnell,
has a strong effect on antibody binding). Sites K417, L452, S477, E484,           W. Hanekom, M.-Y. S. Moosa; Network for Genomic Surveillance in South Africa;
and N501 have been added to logo plots because of their frequencies               COMMIT-KZN Team, R. J. Lessells, T. de Oliveira, A. Sigal, Escape of SARS-CoV-2 501Y.V2
among circulating viruses. The code that generates these logo plot vi-            from neutralization by convalescent plasma. Nature 593, 142–146 (2021).
sualizations is available at https://github.com/jbloomlab/SARS-CoV-2-          4. W. F. Garcia-Beltran, E. C. Lam, K. S. Denis, A. D. Nitido, Z. H. Garcia, B. M. Hauser,
                                                                                  J. Feldman, M. N. Pavlovic, D. J. Gregory, M. C. Poznansky, A. Sigal, A. G. Schmidt,
RBD_MAP_Moderna/blob/main/results/summary/escape_profiles.md                      A. J. Iafrate, V. Naranbhai, A. B. Balazs, Multiple SARS-CoV-2 variants escape neutralization
and archived in the Zenodo code repository (doi 10.5281/zenodo.4741330).          by vaccine-induced humoral immunity. Cell 184, 2372–2383.e9 (2021).
In many of the visualizations, the RBD sites are categorized by epitope        5. Z. Wang, F. Schmidt, Y. Weisblum, F. Muecksch, C. O. Barnes, S. Finkin, D. Schaefer-Babajew,
region (24) and colored accordingly. We define the class 1 epitope as             M. Cipolla, C. Gaebler, J. A. Lieberman, T. Y. Oliveira, Z. Yang, M. E. Abernathy,
                                                                                  K. E. Huey-Tubman, A. Hurley, M. Turroja, K. A. West, K. Gordon, K. G. Millard, V. Ramos,
residues 403 + 405 + 406 + 417 + 420 + 421 + 453 + 455-460 + 473-
                                                                                  J. D. Silva, J. Xu, R. A. Colbert, R. Patel, J. Dizon, C. Unson-O’Brien, I. Shimeliovich,
476 + 486 + 487 + 489 + 504, the class 2 epitope as residues 472 + 483-           A. Gazumyan, M. Caskey, P. J. Bjorkman, R. Casellas, T. Hatziioannou, P. D. Bieniasz,
485 + 490-494, the class 3 epitope as residues 345 + 346 + 437-452 +              M. C. Nussenzweig, mRNA vaccine-elicited antibodies to SARS-CoV-2 and circulating
496 + 498-501, and the class 4 epitope as residues 365-372 + 382-386.             variants. Nature 592, 616–622 (2021).
    For the static structural visualizations in the paper figures, the         6. R. E. Chen, X. Zhang, J. B. Case, E. S. Winkler, Y. Liu, L. A. Van Blargan, J. Liu, J. M. Errico,
                                                                                  X. Xie, N. Suryadevara, P. Gilchuk, S. J. Zost, S. Tahan, L. Droit, J. S. Turner, W. Kim,
RBD surface [Protein Data Bank (PDB) 6M0J, (50)] was colored by                   A. J. Schmitz, M. Thapa, D. Wang, A. C. M. Boon, R. M. Presti, J. A. O’Halloran, A. H. J. Kim,
the site-wise escape metric at each site, with white indicating no                P. Deepak, D. Pinto, D. H. Fremont, J. E. Crowe Jr., D. Corti, H. W. Virgin, A. H. Ellebedy,
escape and red scaled to be the same maximum used to scale the y                  P.-Y. Shi, M. S. Diamond, Resistance of SARS-CoV-2 variants to neutralization by
axis in the logo plot escape maps, determined as described above.                 monoclonal and serum-derived polyclonal antibodies. Nat. Med. 27, 717–726
                                                                                  (2021).
We created interactive structure-based visualizations of the escape
                                                                               7. P. Wang, M. S. Nair, L. Liu, S. Iketani, Y. Luo, Y. Guo, M. Wang, J. Yu, B. Zhang, P. D. Kwong,
maps using dms-view (51) that are available at https://jbloomlab.                 B. S. Graham, J. R. Mascola, J. Y. Chang, M. T. Yin, M. Sobieszczyk, C. A. Kyratsous,
github.io/SARS-CoV-2-RBD_MAP_Moderna/. The logo plots in                          L. Shapiro, Z. Sheng, Y. Huang, D. D. Ho, Antibody resistance of SARS-CoV-2 variants
these escape maps can be colored according to the deep mutational                 B.1.351 and B.1.1.7. Nature 593, 130–135 (2021).
scanning measurements of how mutations affect ACE2 binding or                  8. C. K. Wibmer, F. Ayres, T. Hermanus, M. Madzivhandila, P. Kgagudi, B. Oosthuysen,
                                                                                  B. E. Lambson, T. de Oliveira, M. Vermeulen, K. van der Berg, T. Rossouw, M. Boswell,
RBD expression as described above.                                                V. Ueckermann, S. Meiring, A. von Gottberg, C. Cohen, L. Morris, J. N. Bhiman, P. L. Moore,
    For the composite line plots shown in Fig. 4, the convalescent                SARS-CoV-2 501Y.V2 escapes neutralization by South African COVID-19 donor plasma.
(days 15 to 60) group includes two independent cohorts of individuals,            Nat. Med. 27, 622–625 (2021).


Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)   30 June 2021                                                                                                    10 of 12
                 Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 12 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

 9. Novavax COVID-19 Vaccine Demonstrates 89.3% Efficacy in UK Phase 3 Trial;                           20. N. Suryadevara, S. Shrihari, P. Gilchuk, L. A. Van Blargan, E. Binshtein, S. J. Zost, R. S. Nargi,
    https://ir.novavax.com/news-releases/news-release-details/novavax-covid-19-                             R. E. Sutton, E. S. Winkler, E. C. Chen, M. E. Fouch, E. Davidson, B. J. Doranz, R. E. Chen,
    vaccine-demonstrates-893-efficacy-uk-phase-3.                                                           P.-Y. Shi, R. H. Carnahan, L. B. Thackray, M. S. Diamond, J. E. Crowe Jr., Neutralizing
10. Pfizer and BioNTech confirm high efficacy and no serious safety concerns through up to                  and protective human monoclonal antibodies recognizing the N-terminal domain
    six months following second dose in updated topline analysis of landmark COVID-19                       of the SARS-CoV-2 spike protein. Cell 184, 2316–2331.e15 (2021).
    vaccine study; www.pfizer.com/news/press-release/press-release-detail/pfizer-and-                   21. X. Chi, R. Yan, J. Zhang, G. Zhang, Y. Zhang, M. Hao, Z. Zhang, P. Fan, Y. Dong, Y. Yang,
    biontech-confirm-high-efficacy-and-no-serious.                                                          Z. Chen, Y. Guo, J. Zhang, Y. Li, X. Song, Y. Chen, L. Xia, L. Fu, L. Hou, J. Xu, C. Yu, J. Li,
11. K. S. Corbett, D. K. Edwards, S. R. Leist, O. M. Abiona, S. Boyoglu-Barnum, R. A. Gillespie,            Q. Zhou, W. Chen, A neutralizing human antibody binds to the N-terminal domain
    S. Himansu, A. Schäfer, C. T. Ziwawo, A. T. Di Piazza, K. H. Dinnon, S. M. Elbashir,                    of the Spike protein of SARS-CoV-2. Science 369, 650–655 (2020).
    C. A. Shaw, A. Woods, E. J. Fritch, D. R. Martinez, K. W. Bock, M. Minai, B. M. Nagata,             22. A. J. Greaney, T. N. Starr, P. Gilchuk, S. J. Zost, E. Binshtein, A. N. Loes, S. K. Hilton,
    G. B. Hutchinson, K. Wu, C. Henry, K. Bahl, D. Garcia-Dominguez, L. Z. Ma, I. Renzi,                    J. Huddleston, R. Eguia, K. H. D. Crawford, A. S. Dingens, R. S. Nargi, R. E. Sutton,
    W.-P. Kong, S. D. Schmidt, L. Wang, Y. Zhang, E. Phung, L. A. Chang, R. J. Loomis,                      N. Suryadevara, P. W. Rothlauf, Z. Liu, S. P. J. Whelan, R. H. Carnahan, J. E. Crowe Jr.,
    N. E. Altaras, E. Narayanan, M. Metkar, V. Presnyak, C. Liu, M. K. Louder, W. Shi, K. Leung,            J. D. Bloom, Complete mapping of mutations to the SARS-CoV-2 spike receptor-binding
    E. S. Yang, A. West, K. L. Gully, L. J. Stevens, N. Wang, D. Wrapp, N. A. Doria-Rose,                   domain that escape antibody recognition. Cell Host Microbe 29, 44–57.e9 (2021).
    G. Stewart-Jones, H. Bennett, G. S. Alvarado, M. C. Nason, T. J. Ruckwardt, J. S. Mc Lellan,        23. T. N. Starr, A. J. Greaney, S. K. Hilton, D. Ellis, K. H. D. Crawford, A. S. Dingens, M. J. Navarro,
    M. R. Denison, J. D. Chappell, I. N. Moore, K. M. Morabito, J. R. Mascola, R. S. Baric, A. Carfi,       J. E. Bowen, M. A. Tortorici, A. C. Walls, N. P. King, D. Veesler, J. D. Bloom, Deep mutational
    B. S. Graham, SARS-CoV-2 mRNA vaccine design enabled by prototype pathogen                              scanning of SARS-CoV-2 receptor binding domain reveals constraints on folding
    preparedness. Nature 586, 567–571 (2020).                                                               and ACE2 binding. Cell 182, 1295–1310.e20 (2020).
12. L. A. Jackson, E. J. Anderson, N. G. Rouphael, P. C. Roberts, M. Makhene, R. N. Coler,              24. C. O. Barnes, C. A. Jette, M. E. Abernathy, K.-M. A. Dam, S. R. Esswein, H. B. Gristick,
    M. P. McCullough, J. D. Chappell, M. R. Denison, L. J. Stevens, A. J. Pruijssers,                       A. G. Malyutin, N. G. Sharaf, K. E. Huey-Tubman, Y. E. Lee, D. F. Robbiani,
    A. McDermott, B. Flach, N. A. Doria-Rose, K. S. Corbett, K. M. Morabito, S. O’Dell,                     M. C. Nussenzweig, A. P. West Jr., P. J. Bjorkman, SARS-CoV-2 neutralizing antibody
    S. D. Schmidt, P. A. Swanson II, M. Padilla, J. R. Mascola, K. M. Neuzil, H. Bennett, W. Sun,           structures inform therapeutic strategies. Nature 588, 682–687 (2020).
    E. Peters, M. Makowski, J. Albert, K. Cross, W. Buchanan, R. Pikaart-Tautges,                       25. S. J. Zost, P. Gilchuk, J. B. Case, E. Binshtein, R. E. Chen, J. P. Nkolola, A. Schäfer, J. X. Reidy,
    J. E. Ledgerwood, B. S. Graham, J. H. Beigel; mRNA-1273 Study Group, An mRNA vaccine                    A. Trivette, R. S. Nargi, R. E. Sutton, N. Suryadevara, D. R. Martinez, L. E. Williamson,
    against SARS-CoV-2—Preliminary report. N. Engl. J. Med. 383, 1920–1931 (2020).                          E. C. Chen, T. Jones, S. Day, L. Myers, A. O. Hassan, N. M. Kafai, E. S. Winkler, J. M. Fox,
13. K. H. D. Crawford, A. S. Dingens, R. Eguia, C. R. Wolf, N. Wilcox, J. K. Logue, K. Shuey,               S. Shrihari, B. K. Mueller, J. Meiler, A. Chandrashekar, N. B. Mercado, J. J. Steinhardt, K. Ren,
    A. M. Casto, B. Fiala, S. Wrenn, D. Pettie, N. P. King, A. L. Greninger, H. Y. Chu, J. D. Bloom,        Y.-M. Loo, N. L. Kallewaard, B. T. Mc Cune, S. P. Keeler, M. J. Holtzman, D. H. Barouch,
    Dynamics of neutralizing antibody titers in the months after SARS-CoV-2 infection.                      L. E. Gralinski, R. S. Baric, L. B. Thackray, M. S. Diamond, R. H. Carnahan, J. E. Crowe Jr.,
    J Infect Dis 223, 197–205 (2020).                                                                       Potently neutralizing and protective human antibodies against SARS-CoV-2. Nature 584,
14. D. F. Robbiani, C. Gaebler, F. Muecksch, J. C. C. Lorenzi, Z. Wang, A. Cho, M. Agudelo,                 443–449 (2020).
    C. O. Barnes, A. Gazumyan, S. Finkin, T. Hägglöf, T. Y. Oliveira, C. Viant, A. Hurley,              26. L. Liu, P. Wang, M. S. Nair, J. Yu, M. Rapp, Q. Wang, Y. Luo, J. F.-W. Chan, V. Sahi, A. Figueroa,
    H.-H. Hoffmann, K. G. Millard, R. G. Kost, M. Cipolla, K. Gordon, F. Bianchini, S. T. Chen,             X. V. Guo, G. Cerutti, J. Bimela, J. Gorman, T. Zhou, Z. Chen, K.-Y. Yuen, P. D. Kwong,
    V. Ramos, R. Patel, J. Dizon, I. Shimeliovich, P. Mendoza, H. Hartweger, L. Nogueira,                   J. G. Sodroski, M. T. Yin, Z. Sheng, Y. Huang, L. Shapiro, D. D. Ho, Potent neutralizing
    M. Pack, J. Horowitz, F. Schmidt, Y. Weisblum, E. Michailidis, A. W. Ashbrook, E. Waltari,              antibodies against multiple epitopes on SARS-CoV-2 spike. Nature 584, 450–456 (2020).




                                                                                                                                                                                                                    Downloaded from https://www.science.org on September 22, 2021
    J. E. Pak, K. E. Huey-Tubman, N. Koranda, P. R. Hoffman, A. P. West Jr., C. M. Rice,                27. T. N. Starr, A. J. Greaney, A. Addetia, W. W. Hannon, M. C. Choudhary, A. S. Dingens, J. Z. Li,
    T. Hatziioannou, P. J. Bjorkman, P. D. Bieniasz, M. Caskey, M. C. Nussenzweig, Convergent               J. D. Bloom, Prospective mapping of viral mutations that escape antibodies used to treat
    antibody responses to SARS-CoV-2 in convalescent individuals. Nature 584, 437–442 (2020).               COVID-19. Science 371, 850–854 (2021).
15. A. J. Greaney, A. N. Loes, K. H. D. Crawford, T. N. Starr, K. D. Malone, H. Y. Chu, J. D. Bloom,    28. T. N. Starr, A. J. Greaney, A. S. Dingens, J. D. Bloom, Complete map of SARS-CoV-2 RBD
    Comprehensive mapping of mutations in the SARS-CoV-2 receptor-binding domain that                       mutations that escape the monoclonal antibody LY-CoV555 and its cocktail with LY-
    affect recognition by polyclonal human plasma antibodies. Cell Host Microbe 29,                         CoV016. Cell Rep. Med. 2, 100255 (2021).
    463–476.e6 (2021).                                                                                  29. J. Dong, S. J. Zost, A. J. Greaney, T. N. Starr, A. S. Dingens, E. C. Chen, R. E. Chen, J. B. Case,
16. A. J. Greaney, T. N. Starr, C. O. Barnes, Y. Weisblum, F. Schmidt, M. Caskey, C. Gaebler,               R. E. Sutton, P. Gilchuk, J. Rodriguez, E. Armstrong, C. Gainza, R. S. Nargi, E. Binshtein,
    M. Agudelo, S. Finkin, Z. Wang, D. Poston, F. Muecksch, T. Hatziioannou, P. D. Bieniasz,                X. Xie, X. Zhang, P.-Y. Shi, J. Logue, S. Weston, M. E. McGrath, M. B. Frieman, T. Brady,
    D. F. Robbiani, M. C. Nussenzweig, P. J. Bjorkman, J. D. Bloom, Mutational escape                       K. Tuffy, H. Bright, Y.-M. Loo, P. M. Tamney, M. Esser, R. H. Carnahan, M. S. Diamond,
    from the polyclonal antibody response to SARS-CoV-2 infection is largely shaped by                      J. D. Bloom, J. E. Crowe Jr., Genetic and structural basis for recognition of SARS-CoV-2
    a single class of antibodies. bioRxiv 2021.03.17.435863 (2021).                                         spike protein by a two-antibody cocktail. bioRxiv 2021.01.27.428529 (2021).
17. L. Piccoli, Y.-J. Park, M. A. Tortorici, N. Czudnochowski, A. C. Walls, M. Beltramello,             30. N. R. Faria, I. M. Claro, D. Candido, L. A. Moyses Franco, P. S. Andrade, T. M. Coletti,
    C. Silacci-Fregni, D. Pinto, L. E. Rosen, J. E. Bowen, O. J. Acton, S. Jaconi, B. Guarino,              C. A. M. Silva, F. C. Sales, E. R. Manuli, R. S. Aguiar, N. Gaburo, C. da C. Camilo, N. A. Fraiji,
    A. Minola, F. Zatta, N. Sprugasci, J. Bassi, A. Peter, A. De Marco, J. C. Nix, F. Mele, S. Jovic,       M. A. Esashika Crispim, M. do Perpétuo S. S. Carvalho, A. Rambaut, N. Loman, O. G. Pybus,
    B. F. Rodriguez, S. V. Gupta, F. Jin, G. Piumatti, G. L. Presti, A. F. Pellanda, M. Biggiogero,         E. C. Sabino, on behalf of CADDE Genomic Network, Genomic characterisation of an
    M. Tarkowski, M. S. Pizzuto, E. Cameroni, C. Havenar-Daughton, M. Smithey, D. Hong,                     emergent SARS-CoV-2 lineage in Manaus: Preliminary findings, Virological (2021);
    V. Lepori, E. Albanese, A. Ceschi, E. Bernasconi, L. Elzi, P. Ferrari, C. Garzoni, A. Riva,             https://virological.org/t/genomic-characterisation-of-an-emergent-sars-cov-2-lineage-
    G. Snell, F. Sallusto, K. Fink, H. W. Virgin, A. Lanzavecchia, D. Corti, D. Veesler, Mapping            in-manaus-preliminary-findings/586.
    neutralizing and immunodominant sites on the SARS-CoV-2 spike receptor-binding                      31. C. M. Voloch, R. da Silva Francisco Jr., L. G. P. de Almeida, C. C. Cardoso, O. J. Brustolini,
    domain by structure-guided high-resolution serology. Cell 183, 1024–1042.e21 (2020).                    A. L. Gerber, A. P. de C Guimarães, D. Mariani, R. M. da Costa, O. C. Ferreira Jr.;
18. W. Dejnirattisai, D. Zhou, H. M. Ginn, H. M. E. Duyvesteyn, P. Supasa, J. B. Case, Y. Zhao,             Covid19-UFRJ Workgroup; LNCC Workgroup, A. C. Cavalcanti, T. S. Frauches,
    T. S. Walter, A. J. Mentzer, C. Liu, B. Wang, G. C. Paesen, J. Slon-Campos, C. López-Camacho,           C. M. B. de Mello, I. de Carvalho Leitão, R. M. Galliez, D. S. Faffe, T. M. P. P. Castiñeiras,
    N. M. Kafai, A. L. Bailey, R. E. Chen, B. Ying, C. Thompson, J. Bolton, A. Fyfe, S. Gupta,              A. Tanuri, A. T. R. de Vasconcelos, Genomic characterization of a novel SARS-CoV-2
    T. K. Tan, J. Gilbert-Jaramillo, W. James, M. Knight, M. W. Carroll, D. Skelly, C. Dold, Y. Peng,       lineage from Rio de Janeiro, Brazil. J. Virol. 95, e00119-21 (2021).
    R. Levin, T. Dong, A. J. Pollard, J. C. Knight, P. Klenerman, N. Temperton, D. R. Hall,             32. W. Zhang, B. D. Davis, S. S. Chen, J. M. Sincuir Martinez, J. T. Plummer, E. Vail, Emergence
    M. A. Williams, N. G. Paterson, F. K. R. Bertram, C. A. Siebert, D. K. Clare, A. Howe,                  of a novel SARS-CoV-2 variant in Southern California. JAMA 325, 1324–1326 (2021).
    J. Radecke, Y. Song, A. R. Townsend, K.-Y. A. Huang, E. E. Fry, J. Mongkolsapaya,                   33. A. P. West Jr., J. O. Wertheim, J. C. Wang, T. I. Vasylyeva, J. L. Havens, M. A. Chowdhury,
    M. S. Diamond, J. Ren, D. I. Stuart, G. R. Screaton, The antigenic anatomy of SARS-CoV-2                E. Gonzalez, C. E. Fang, S. S. Di Lonardo, S. Hughes, J. L. Rakeman, H. H. Lee, C. O. Barnes,
    receptor binding domain. Cell 184, 2183–2200.e22 (2021).                                                P. N. P. Gnanapragasam, Z. Yang, C. Gaebler, M. Caskey, M. C. Nussenzweig, J. R. Keeffe,
19. F. Amanat, M. Thapa, T. Lei, S. M. Sayed Ahmed, D. C. Adelsberg, J. M. Carreno,                         P. J. Bjorkman, Detection and characterization of the SARS-CoV-2 lineage B.1.526 in
    S. Strohmeier, A. J. Schmitz, S. Zafar, J. Q. Zhou, W. Rijnink, H. Alshammary,                          New York. bioRxiv 2021.02.14.431043 (2021).
    N. Borcherding, A. G. Reiche, K. Srivastava, E. M. Sordillo, H. van Bakel; The Personalized         34. M. K. Annavajhala, H. Mohri, J. E. Zucker, Z. Sheng, P. Wang, A. Gomez-Simmonds,
    Virology Initiative, J. S. Turner, G. Bajic, V. Simon, A. H. Ellebedy, F. Krammer, The                  D. D. Ho, A.-C. Uhlemann, A novel SARS-CoV-2 variant of concern, B.1.526, identified
    personalized virology initiative, the plasmablast response to SARS-CoV-2 mRNA                           in New York. medRxiv 2021.02.23.21252259 (2021).
    vaccination is dominated by non-neutralizing antibodies that target both the NTD                    35. H. Tegally, E. Wilkinson, M. Giovanetti, A. Iranzadeh, V. Fonseca, J. Giandhari, D. Doolabh,
    and the RBD. medRxiv 2021.03.07.21253098 (2021).                                                        S. Pillay, E. J. San, N. Msomi, K. Mlisana, A. von Gottberg, S. Walaza, M. Allam, A. Ismail,


Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)           30 June 2021                                                                                                                          11 of 12
                  Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 13 of 14
SCIENCE TRANSLATIONAL MEDICINE | RESEARCH ARTICLE

      T. Mohale, A. J. Glass, S. Engelbrecht, G. Van Zyl, W. Preiser, F. Petruccione, A. Sigal,          50. J. Lan, J. Ge, J. Yu, S. Shan, H. Zhou, S. Fan, Q. Zhang, X. Shi, Q. Wang, L. Zhang, X. Wang,
      D. Hardie, G. Marais, N.-y. Hsiao, S. Korsman, M.-A. Davies, L. Tyers, I. Mudau, D. York,              Structure of the SARS-CoV-2 spike receptor-binding domain bound to the ACE2 receptor.
      C. Maslo, D. Goedhals, S. Abrahams, O. Laguda-Akingba, A. Alisoltani-Dehkordi, A. Godzik,              Nature 581, 215–220 (2020).
      C. K. Wibmer, B. T. Sewell, J. Lourenço, L. C. J. Alcantara, S. L. Kosakovsky Pond, S. Weaver,     51. S. Hilton, J. Huddleston, A. Black, K. North, A. Dingens, T. Bedford, J. Bloom, dms-view:
      D. Martin, R. J. Lessells, J. N. Bhiman, C. Williamson, T. de Oliveira, Detection of a SARS-           Interactive visualization tool for deep mutational scanning data. J. Open Source Softw. 5,
      CoV-2 variant of concern in South Africa. Nature 592, 438–443 (2021).                                  2353 (2020).
36.   D. Planas, T. Bruel, L. Grzelak, F. Guivel-Benhassine, I. Staropoli, F. Porrot, C. Planchais,
      J. Buchrieser, M. M. Rajah, E. Bishop, M. Albert, F. Donati, M. Prot, S. Behillil, V. Enouf,       Acknowledgments: We thank C. Lin for administrative support and D. Covarrubias, A. Marty,
      M. Maquart, M. Smati-Lafarge, E. Varon, F. Schortgen, L. Yahyaoui, M. Gonzalez, J. De Sèze,        and the Genomics and Flow Cytometry core facilities at the Fred Hutchinson Cancer Research
      H. Péré, D. Veyer, A. Sève, E. Simon-Lorière, S. Fafi-Kremer, K. Stefic, H. Mouquet,               Center for experimental support. We thank L. Jackson (Kaiser Permanente), C. Roberts, C. Luke,
      L. Hocqueloux, S. van der Werf, T. Prazuck, O. Schwartz, Sensitivity of infectious SARS-CoV-2      and R. Lampley [National Institute of Allergy and Infectious Diseases (NIAID), NIH] for
      B.1.1.7 and B.1.351 variants to neutralizing antibodies. Nat. Med. 27, 917–924 (2021).             assistance with obtaining the mRNA-1273 phase 1 trial vaccine samples. We also thank all
37.   M. McCallum, J. Bassi, A. De Marco, A. Chen, A. C. Walls, J. D. Iulio, M. A. Tortorici,            research participants and study staff of the Hospitalized or Ambulatory Adults with Respiratory
      M.-J. Navarro, C. Silacci-Fregni, C. Saliba, M. Agostini, D. Pinto, K. Culap, S. Bianchi,          Viral Infections (HAARVI) study. Funding: This study was funded by the NIAID, NIH
      S. Jaconi, E. Cameroni, J. E. Bowen, S. W. Tilles, M. S. Pizzuto, S. B. Guastalla, G. Bona,        (R01AI141707 and R01AI127893 to J.D.B., T32AI083203 to A.J.G., and F30AI149928 to K.H.D.C.);
      A. F. Pellanda, C. Garzoni, W. C. Van Voorhis, L. E. Rosen, G. Snell, A. Telenti, H. W. Virgin,    the Gates Foundation (INV-004949 to J.D.B. and INV-016575 to H.Y.C.); an Emergent Ventures
      L. Piccoli, D. Corti, D. Veesler, SARS-CoV-2 immune evasion by variant B.1.427/B.1.429.            Award (to H.Y.C.); the NIH Office of Research Infrastructure Programs S10OD028685 (to the
      bioRxiv 2021.03.31.437925 (2021).                                                                  Scientific Computing Infrastructure at the Fred Hutchinson Cancer Research Center); and the
38.   A. Kuzmina, Y. Khalaila, O. Voloshin, A. Keren-Naus, L. Boehm-Cohen, Y. Raviv,                     Howard Hughes Medical Institute (to J.D.B.). T.N.S. is a Howard Hughes Medical Institute Fellow
      Y. Shemer-Avni, E. Rosenberg, R. Taube, SARS-CoV-2 spike variants exhibit differential
                                                                                                         of the Damon Runyon Cancer Research Foundation (DRG-2381-19). The mRNA-1273 phase 1
      infectivity and neutralization resistance to convalescent or post-vaccination sera. Cell
                                                                                                         study was sponsored and primarily funded by the NIAID, NIH. This trial has been funded in part
      Host Microbe 29, 522–528.e2 (2021).
                                                                                                         with federal funds from the NIAID under grant awards UM1AI148373, to Kaiser Washington;
39.   C. Gaebler, Z. Wang, J. C. C. Lorenzi, F. Muecksch, S. Finkin, M. Tokuyama, A. Cho, M. Jankovic,
                                                                                                         UM1AI148576, UM1AI148684, and NIH P51 OD011132, to Emory University; and NIH AID
      D. Schaefer-Babajew, T. Y. Oliveira, M. Cipolla, C. Viant, C. O. Barnes, Y. Bram, G. Breton,
                                                                                                         AI149644, and contract award HHSN272201500002C, to Emmes. Funding for the manufacture
      T. Hägglöf, P. Mendoza, A. Hurley, M. Turroja, K. Gordon, K. G. Millard, V. Ramos, F. Schmidt,
                                                                                                         of mRNA-1273 phase 1 material was provided by the Coalition for Epidemic Preparedness
      Y. Weisblum, D. Jha, M. Tankelevich, G. Martinez-Delgado, J. Yee, R. Patel, J. Dizon,
                                                                                                         Innovation. Author contributions: A.J.G. and J.D.B. conceptualized and designed the study.
      C. Unson-O’Brien, I. Shimeliovich, D. F. Robbiani, Z. Zhao, A. Gazumyan, R. E. Schwartz,
                                                                                                         A.J.G. and T.N.S. developed the yeast-display deep mutational scanning antibody-escape
      T. Hatziioannou, P. J. Bjorkman, S. Mehandru, P. D. Bieniasz, M. Caskey, M. C. Nussenzweig,
                                                                                                         mapping method. K.H.D.C. developed the spike-pseudotyped lentiviral system and
      Evolution of antibody immunity to SARS-CoV-2. Nature 591, 639–644 (2021).
                                                                                                         neutralization assays. A.J.G. performed the serum-escape mapping. K.D.M. assisted with
40.   F. Muecksch, Y. Weisblum, C. Barnes, F. Schmidt, D. Schaefer-Babajew, J. Lorenzi, A. Flyak,
                                                                                                         serum-escape mapping; A.N.L. cloned spike point mutants and generated pseudotyped
      A. DeLaitsch, K. Huey-Tubman, S. Hou, C. Schiffer, C. Gaebler, Z. Wang, J. Da Silva,
                                                                                                         lentiviral particles. A.N.L., A.J.G., and L.E.G. performed pseudotyped neutralization assays.
      D. Poston, S. Finkin, A. Cho, M. Cipolla, T. Oliveira, K. Millard, V. Ramos, A. Gazumyan,
                                                                                                         A.J.G. and J.D.B. wrote the code and performed the formal analysis. H.Y.C. provided the
      M. Rutkowska, M. Caskey, M. Nussenzweig, P. Bjorkman, T. Hatziioannou, P. Bieniasz,
                                                                                                         convalescent plasma and serum samples. A.J.G. and J.D.B. wrote the original draft and all
      Development of potency, breadth and resilience to viral escape mutations in SARS-CoV-2
                                                                                                         authors reviewed and edited the manuscript. Competing interests: Subsequent to




                                                                                                                                                                                                                     Downloaded from https://www.science.org on September 22, 2021
      neutralizing antibodies. bioRxiv 2021.03.07.434227 (2021).
                                                                                                         completion and submission of the initial version of this study, J.D.B. began consulting for
41.   L. Dai, G. F. Gao, Viral targets for vaccines against COVID-19. Nat. Rev. Immunol. 21, 73–82
                                                                                                         Moderna on viral evolution and epidemiology. J.D.B. and K.H.D.C. have the potential to receive
      (2021).
                                                                                                         a share of IP revenue as an inventor on a Fred Hutchinson Cancer Research Center–optioned
42.   N. Pardi, M. J. Hogan, F. W. Porter, D. Weissman, mRNA vaccines—A new era
                                                                                                         technology/patent (application WO2020006494) related to deep mutational scanning of viral
      in vaccinology. Nat. Rev. Drug Discov. 17, 261–279 (2018).
                                                                                                         proteins. H.Y.C. is a consultant for Merck, Pfizer, Ellume, and the Bill and Melinda Gates
43.   K. Röeltgen, S. C. A. Nielsen, P. S. Arunachalam, F. Yang, R. A. Hoh, O. F. Wirz, A. S. Lee,
                                                                                                         Foundation and has received support from Cepheid and Sanofi-Pasteur. The other authors
      F. Gao, V. Mallajosyula, C. Li, E. Haraguchi, M. J. Shoura, J. L. Wilbur, J. N. Wohlstadter,
                                                                                                         declare that they have no competing interests. Data and materials availability: All data
      M. M. Davis, B. A. Pinsky, G. B. Sigal, B. Pulendran, K. C. Nadeau, S. D. Boyd, mRNA
                                                                                                         associated with this study are present in the paper or the Supplementary Materials. The
      vaccination compared to infection elicits an IgG-predominant response with greater
      SARS-CoV-2 specificity and similar decrease in variant spike recognition. medRxiv                  SARS-CoV-2 RBD mutant libraries (no. 1000000172) and unmutated parental plasmid (no.
      2021.04.05.21254952 (2021).                                                                        166782) are available on Addgene. The plasmid encoding the SARS-CoV-2 spike gene used to
44.   S. R. Hamilton, P. Bobrowicz, B. Bobrowicz, R. C. Davidson, H. Li, T. Mitchell, J. H. Nett,        generate pseudotyped lentiviral particles, HDM_Spikedelta21_D614G, is available from
      S. Rausch, T. A. Stadheim, H. Wischnewski, S. Wildt, T. U. Gerngross, Production                   Addgene (no. 158762) and BEI Resources (NR-53765). The complete code for the full
      of complex human glycoproteins in yeast. Science 301, 1244–1246 (2003).                            computational data analysis pipeline of the mapping experiments is available at https://
45.   J. Otwinowski, D. M. McCandlish, J. B. Plotkin, Inferring the shape of global epistasis.           github.com/jbloomlab/SARS-CoV-2-RBD_MAP_Moderna and archived in the Zenodo code
      Proc. Natl. Acad. Sci. U.S.A. 115, E7550–E7558 (2018).                                             repository (doi 10.5281/zenodo.4741330). The escape fraction is measured for each mutation
46.   K. H. D. Crawford, R. Eguia, A. S. Dingens, A. N. Loes, K. D. Malone, C. R. Wolf, H. Y. Chu,       in data file S2 and also at https://github.com/jbloomlab/SARS-CoV-2-RBD_MAP_moderna/
      M. A. Tortorici, D. Veesler, M. Murphy, D. Pettie, N. P. King, A. B. Balazs, J. D. Bloom,          blob/main/results/supp_data/moderna_convalescent_all_raw_data.csv. All raw sequencing
      Protocol and reagents for pseudotyping lentiviral particles with SARS-CoV-2 spike                  data are available on the NCBI Short Read Archive at BioProject PRJNA639956, BioSample
      protein for neutralization assays. Viruses 12, 513 (2020).                                         SAMN18683769. The neutralization titers of vaccine- and infection-elicited sera against the
47.   B. Korber, W. M. Fischer, S. Gnanakaran, H. Yoon, J. Theiler, W. Abfalterer, N. Hengartner,        tested RBD point mutants are in data file S3 and at https://github.com/jbloomlab/
      E. E. Giorgi, T. Bhattacharya, B. Foley, K. M. Hastie, M. D. Parker, D. G. Partridge,              SARS-CoV-2-RBD_MAP_Moderna/blob/main/experimental_data/results/mutant_neuts_
      C. M. Evans, T. M. Freeman, T. I. de Silva; Sheffield COVID-19 Genomics Group, Tracking            results/fitparams.csv. This work is licensed under a Creative Commons Attribution 4.0
      changes in SARS-CoV-2 spike: Evidence that D614G increases infectivity of the COVID-19             International (CC BY 4.0) license, which permits unrestricted use, distribution, and
      virus. Cell 182, 812–827.e19 (2020).                                                               reproduction in any medium, provided the original work is properly cited. To view a copy of
48.   A. S. Dingens, K. H. D. Crawford, A. Adler, S. L. Steele, K. Lacombe, R. Eguia, F. Amanat,         this license, visit http://creativecommons.org/licenses/by/4.0/. This license does not apply
      A. C. Walls, C. R. Wolf, M. Murphy, D. Pettie, L. Carter, X. Qin, N. P. King, D. Veesler,          to figures/photos/artwork or other content included in the article that is credited to a third
      F. Krammer, J. A. Dickerson, H. Y. Chu, J. A. Englund, J. D. Bloom, Serological identification     party; obtain authorization from the rights holder before using this material.
      of SARS-CoV-2 infections among children visiting a hospital during the initial Seattle
      outbreak. Nat. Commun. 11, 4378 (2020).                                                            Submitted 14 April 2021
49.   J. Hansen, A. Baum, K. E. Pascal, V. Russo, S. Giordano, E. Wloga, B. O. Fulton, Y. Yan,           Accepted 2 June 2021
      K. Koon, K. Patel, K. M. Chung, A. Hermann, E. Ullman, J. Cruz, A. Rafique, T. Huang,              Published First Release 8 June 2021
      J. Fairhurst, C. Libertiny, M. Malbec, W.-y. Lee, R. Welsh, G. Farr, S. Pennington,                Published 30 June 2021
      D. Deshpande, J. Cheng, A. Watty, P. Bouffard, R. Babb, N. Levenkova, C. Chen, B. Zhang,           10.1126/scitranslmed.abi9915
      A. R. Hernandez, K. Saotome, Y. Zhou, M. Franklin, S. Sivapalasingam, D. C. Lye, S. Weston,
      J. Logue, R. Haupt, M. Frieman, G. Chen, W. Olson, A. J. Murphy, N. Stahl,                         Citation: A. J. Greaney, A. N. Loes, L. E. Gentles, K. H. Crawford, T. N. Starr, K. D. Malone, H. Y. Chu,
      G. D. Yancopoulos, C. A. Kyratsous, Studies in humanized mice and convalescent humans              J. D. Bloom, Antibodies elicited by mRNA-1273 vaccination bind more broadly to the receptor
      yield a SARS-CoV-2 antibody cocktail. Science 369, 1010–1014 (2020).                               binding domain than do those from SARS-CoV-2 infection. Sci. Transl. Med. 13, eabi9915 (2021).


Greaney et al., Sci. Transl. Med. 13, eabi9915 (2021)            30 June 2021                                                                                                                          12 of 12
     Case 1:21-cv-01009-DNH-ML Document 16-47 Filed 09/22/21 Page 14 of 14




    Antibodies elicited by mRNA-1273 vaccination bind more broadly to the receptor
    binding domain than do those from SARS-CoV-2 infection
    Allison J. GreaneyAndrea N. LoesLauren E. GentlesKatharine H.D. CrawfordTyler N. StarrKeara D. MaloneHelen Y.
    ChuJesse D. Bloom



    Sci. Transl. Med., 13 (600), eabi9915.



        Binding Breadth
        Antibody responses elicited by natural infection or vaccination against the same target are known to differ. However,
        the extent to which antibody responses to the SARS-CoV-2 receptor binding domain (RBD) differ between vaccination
        and infection has not been fully characterized. Here, Greaney et al. demonstrated that neutralizing antibodies elicited
        by immunization with the Moderna mRNA-1273 vaccine were more focused to the RBD than those elicited by natural
        infection. However, vaccination-elicited antibodies targeted a broader range of epitopes within the RBD than infection-
        elicited antibodies. These findings demonstrate that the type of exposure, including different types of vaccines or
        infection, can influence the antibody response to SARS-CoV-2.




    View the article online




                                                                                                                                       Downloaded from https://www.science.org on September 22, 2021
    https://www.science.org/doi/10.1126/scitranslmed.abi9915
    Permissions
    https://www.science.org/help/reprints-and-permissions




Use of think article is subject to the Terms of service

Science Translational Medicine (ISSN 1946-6242) is published by the American Association for the Advancement of Science. 1200 New
York Avenue NW, Washington, DC 20005. The title Science Translational Medicine is a registered trademark of AAAS.
Copyright © 2021 The Authors, some rights reserved; exclusive licensee American Association for the Advancement of Science. No claim
to original U.S. Government Works. Distributed under a Creative Commons Attribution License 4.0 (CC BY).
